DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 1/7/22 is acknowledged. Claims 1-15 are pending. Claims 1 and 7 are amended. Claims 12-15 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and 2-6 by dependency) recites “wherein the ketone signal includes metabolic data” and then recites “receive the ketone signal and the metabolic data from the sensor”. It is unclear what this limitation means. Does the ketone signal also correspond to metabolic data or is the sensor also providing metabolic data in addition to a ketone signal? Are the ketone signal and metabolic data two separate things or the same?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault (WO 01/93743 A2 – previously cited) in view of Hara et al. (JP 2010025716 A), hereinafter Hara further in view of Budiman (US 2014/0066736 A1).
Regarding Claim 1, Mault teaches: A device (figure 1), comprising: an opening, that provides a flow path through which a person breathes (mouthpiece 12, inlet 14); a sensor, wherein the sensor is configured to generate a ketone signal corresponding to a concentration of a respiratory component in exhalations of the person, wherein the ketone signal includes metabolic data (examine notes that a signal corresponding to ketone levels in the breath inherently includes metabolic data), and the concentration of the respiratory component is associated with a level of ketone bodies in blood of the person (page 9 lines 22-30); a display (page 9 lines 22-30; display 66); and an electronic circuit configured to: receive the ketone signal and the metabolic data and generate a visual indication based on the ketone signal and the metabolic data on the display (page 9 lines 22-30; analysis module 50; see also claim 1).
Mault does not mention that the sensor comprises a bed of carbon nanofibers connected to a working electrode. Hara teaches a breath sensor (title; paragraph 0001) configured to measure ketone/acetone (paragraph 0033) wherein the sensor is comprised of a bed of carbon nanofibers (paragraph 0034) and further connected to the electrodes (figures 4, 5, paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the 
While Hara mentions sensor electrodes connected to the carbon fibers (paragraph 0035), Mault in view of Hara do not mention the specifics of the sensor electrodes – a counter and reference electrodes comprising conductive paint. Budiman teaches analyte sensors configured to measure ketone (claims 6, 13, 19) can comprise a working, counter and reference electrode formed of conducting paint (paragraph 0052, 0066; i.e. carbon and silver – a first and second conductive paint).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sensor of Mault in view of Hara wherein the sensor includes a counter and reference electrodes comprising first and second conductive paint as the substitution of one type of electrode for another would have yielded predictable results to one of ordinary skill (namely the measuring of analyte concentration). 
Regarding Claim 2, Mault in view of Hara, further in view of Budiman teaches: The device of claim 1. Mault further teaches wherein the sensor comprises a metabolic rate meter (abstract; page 9 line 23).
Regarding Claim 6, Mault in view of Hara, further in view of Budiman teaches: The device of claim 1, wherein the sensor is any of a sensor and a sensor array which captures exhaled breath through a part of the flow path (Mault - claim 5; page 10 lines 1-20) and wherein the sensor is a nanoparticle sensor (Hara – paragraph 0034 – nanofibers, i.e. nanoparticles). 
Regarding Claim 7, Mault teaches: A respiratory analyzer, comprising: a flow path operable to receive and pass respiratory gases (claim 7; page 10 lines 8-20); the flow path having a first end in communication with a respiratory connector and a second end in communication with a source for the respiratory gases (claim 7; page 10 lines 8-20), the respiratory connector configured to be supported in 
Mault does not mention that the sensor comprises a bed of carbon nanofibers connected to a working electrode. Hara teaches a breath sensor (title; paragraph 0001) configured to measure ketone/acetone (paragraph 0033) wherein the sensor is comprised of a bed of carbon nanofibers (paragraph 0034) and further connected to the electrodes (figures 4, 5, paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the analyzer of Mault wherein the sensor is comprised of a bed of carbon nanofibers connected to electrodes as the substitution of one ketone sensor for another would have yielded predictable results to one of ordinary skill in the art (namely the detection of ketones, and generation of a ketone signal).
While Hara mentions sensor electrodes connected to the carbon fibers (paragraph 0035), Mault in view of Hara do not mention the specifics of the sensor electrodes – a counter and reference electrodes comprising conductive paint. Budiman teaches analyte sensors configured to measure ketone (claims 6, 13, 19) can comprise a working, counter and reference electrode formed of conducting paint (paragraph 0052, 0066; i.e. carbon and silver – a first and second conductive paint).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the analyzer of Mault in view of Hara wherein the sensor includes a counter and reference electrodes comprising first and second conductive paint as the substitution of one type of 
Regarding Claim 8, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 7. Hara further mentions wherein the ketone sensor comprises a nanoparticle sensor (paragraph 0034 – nanofiber, i.e. nanoparticles).
Regarding Claim 9, Mault teaches: The respiratory analyzer of claim 7, wherein the ketone sensor comprises a sensor or sensor array that is correlated with the ketone concentration (it is inherent that a ketone sensor correlates with ketone concentration; page 26 lines 25-26). Hara further mentions wherein the ketone sensor comprises a nanoparticle sensor (paragraph 0034 – nanofiber, i.e. nanoparticles).
Regarding Claim 10, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 7. Mault further teaches comprising: a flow rate sensor (claim 10; figure 7).
Regarding Claim 11, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 10. Mault further teaches wherein the flow rate sensor comprises a pair of nanoparticle or microelectronic or nanoelectronic flow rate sensors (page 30 lines 24-27, page 15 lines 19-27; micro ultrasonic transducers, piezo electric, i.e. microelectronic).
Regarding Claim 12, Mault in view of Hara, further in view of Budiman teach: The device of claim 1. Budiman further teaches wherein the first conducting paint can be chosen from a group that comprises a carbon paint (paragraph 0052). While Budiman does not explicitly mention that the counter electrode’s paint comprises carbon paint, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the device of Mault in view of Hara, further in view of Budiman wherein the  counter electrode comprises a first conducting paint that comprises a carbon paint as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, 
Regarding Claim 13, Mault in view of Hara, further in view of Budiman teach: The device of claim 1. Budiman further teaches wherein the second conducting paint can be chosen from a group that comprises a silver (Ag) material (paragraph 0052). While Budiman does not explicitly mention that the reference electrode’s paint comprises silver, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the device of Mault in view of Hara, further in view of Budiman wherein the  reference electrode comprises a second conducting paint that comprises a silver material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.
Regarding Claim 14, Mault in view of Hara, further in view of Budiman teach: The respiratory analyzer of claim 7. Budiman further teaches wherein the first conducting can be chosen from a group that paint comprises a carbon paint (paragraph 0052). While Budiman does not explicitly mention that the counter electrode’s paint comprises carbon paint, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the analyzer of Mault in view of Hara, further in view of Budiman wherein the  counter electrode comprises a first conducting paint that comprises a carbon paint material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, 
Regarding Claim 15, Mault in view of Hara, further in view of Budiman teach: The respiratory analyzer of claim 7. Budiman further teaches wherein the second conducting paint can be chosen from a group that comprises a silver (Ag) material (paragraph 0052). While Budiman does not explicitly mention that the reference electrode’s paint comprises silver, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the analyzer of Mault in view of Hara, further in view of Budiman wherein the  reference electrode comprises a second conducting paint that comprises a silver material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault in view of Hara, further in view of Budiman, further in view of Ahmad et al. (US 2016/0331272 A1).
Regarding Claim 3-5, Mault in view of Hara, further in view of Budiman teaches: The device of claim 2. While Mault teaches  wherein the metabolic rate meter is a nanoparticle flow rate sensor (page 9 line 32), and the flow rate sensor includes an oxygen sensor or a carbon dioxide sensor (page 9 line 29 – page 10 line 5, claims 3 and 4), Mault does not mention that the oxygen and co2 sensors are nanoparticle sensors. 
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include 
Response to Arguments and Amendments
Regarding 112 rejections, Applicant amended the claims to recite that the ketone signal includes metabolic data. This is however still unclear as claim 1 also recites that the electronic circuit is configured to receive the ketone signal and the metabolic data. The question remains, is the ketone signal equivalent to the metabolic data or are they two separate things/components/data? The rejection is maintained. 
Regarding 102/3 Rejections, Applicant argues that the art fails to teach a bed of carbon nanofibers along with the claimed electrodes. Examiner agrees. However, upon further search and consideration, a new rejection with newly found prior art is presented above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2018/0199873 A1) – analyte sensors with silver and carbon painted electrodes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791